         Case 2:18-cr-01649-SMB Document 37 Filed 07/11/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA


                                   )
United States of America           )              CR-18-01649-PHX-SMB
                                   )
                        Plaintiff, )
                                   )
                  vs.              )
                                   )
Kevin Scott Wynn,                  )
                                   )
                        Defendant. )
                                   )
__________________________________ )

                                          ORDER

       Upon the Court’s consideration of WYNN’s “Eighth Motion for Relief from Conditions

of Release” to travel for business purposes from July 17, 2019 until July 31, 2019 when WYNN

will return to Phoenix, Arizona and from Phoenix back to Panama City from August 4, 2019

until August 9, 2019 when WYNN will return to Phoenix, Arizona:

       IT IS HEREBY ORDERED that WYNN be allowed to travel to Panama City, Florida

from July 17, 2019 until July 31, 2019. IT IS FURTHER ORDERED that WYNN be allowed to

travel from Phoenix, Arizona to Panama City, Florida from August 4, 2019 until August 9, 2019.

       Dated this 11th day of July, 2019.
